DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1.  
The drawings are objected to because Fig. 3C appears to include a reference number 5 that does not make sense.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “… at least a part of an upper end outer circumferential surface of the inner opening section excluding a part that forms the air passage is an upper end contact part that is in contact with an inner circumferential surface of the outer opening section…” and “… the separated part is spaced away farther inward in a radial direction than the air passage of the upper end contact part, thereby forming a hollow space…” This appears to be confusing as it is unclear if the air passage is or is not a part of the upper end contact part. Further clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitani Valve Co. (JP 2017030846) (hereinafter Mitani).
Regarding Claim 1

	Mitani teaches a synthetic resin-made multilayer bottle (below – Fig. 1) comprising: a synthetic resin-made outer shell bottle (3) which has a cylindrical outer opening section (3a), a shoulder section (not shown) continuing from the outer opening section, a body section (not shown) continuing from the shoulder section, and a bottom section (not shown) continuing from the body section, and which can restore an original shape thereof with respect to an external pressure; a synthetic resin-made inner container body (2) which has a cylindrical inner opening section (2a) provided inside the outer opening section of the outer shell bottle, and an inner container main body which continues from the inner opening section, which is shaped along an inner surface shape of the outer shell bottle, and which deforms in response to an external pressure; and an air passage (S4) which is formed between the outer opening section and the inner opening section and which introduces outside air between the outer shell bottle and the inner container body, wherein a small-diameter section (shown below) having a diameter that is smaller than an inner diameter of an open end of the inner opening section is provided on an inner circumferential surface of the inner opening section (Paragraphs [0026], [0027], [0031], [0032], and [0034]).
[AltContent: textbox (Small-diameter section)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    533
    471
    media_image1.png
    Greyscale



Regarding Claim 2

	Mitani teaches at least a part of an upper end outer circumferential surface of the inner opening section (2a) excluding a part that forms the air passage is an upper end contact part (shown below) that is in contact with an inner circumferential surface of the outer opening section, a separated part (shown below) spaced away from the inner circumferential surface of the outer opening section (3a) is provided on an outer circumferential surface of the inner opening section, and positioned in an area, which corresponds to the small-diameter section, at the bottom of the upper end contact part, and the separated part is spaced away farther inward in a radial direction than the air passage of the upper end contact part, thereby forming a hollow space, as can be seen in Fig. 1 below.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Small-diameter section)][AltContent: arrow][AltContent: textbox (Upper end contact part)]
    PNG
    media_image1.png
    533
    471
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitani as applied to claims 1 and 2 above, and further in view of Ito (JP H0639906).
Regarding Claims 3 and 4

	Mitani teaches all the limitations of claims 1 and 2 as shown above.  Mitani does not teach at least a part of a lower end outer circumferential surface of the inner opening section 
	Ito teaches a synthetic resin-made multilayer bottle comprising: a synthetic resin-made outer shell bottle (1) which has a cylindrical outer opening section, a shoulder section continuing from the outer opening section, a body section continuing from the shoulder section, and a bottom section continuing from the body section, and which can restore an original shape thereof with respect to an external pressure; a synthetic resin-made inner container body (2) which has a cylindrical inner opening section provided inside the outer opening section of the outer shell bottle, and an inner container main body which continues from the inner opening section, which is shaped along an inner surface shape of the outer shell bottle, and which deforms in response to an external pressure; and an air passage (7) which is formed between the outer opening section and the inner opening section and which introduces outside air between the outer shell bottle and the inner container body; and wherein at least a part of a lower end outer circumferential surface of the inner opening section excluding a part that forms the air passage is a lower end contact part (6) that is in contact with an inner circumferential surface of the outer opening section (Paragraphs [0025], [0028], and [0030]).  

    PNG
    media_image2.png
    693
    298
    media_image2.png
    Greyscale
			
    PNG
    media_image3.png
    228
    203
    media_image3.png
    Greyscale


Mitani and Ito are analogous inventions in the field of multilayered bottles.  It would have been obvious to one skilled in the art at the time of filing to modify the bottle of Mitani with the teachings of the lower end contact part of Ito in order to ensure that the air passage stays open and air flow is not stopped or blocked.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733               

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733